DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciubotaru et al. US 2017/0346149.
As per claims 1-3, 7-9, 13-16, and 20, Ciubotaru et al. discloses in Fig. 1 as per claim 1, a spin wave filter (Abstract Paragraph 51, tunable magnonic crystal device 10 which filters spin wave frequency components) and as per claim 7, a spin wave switch (Paragraph 76; As stated, cell 16 in Fig. 1 comprises a magnetoelectric junction which is adapted for altering or “switching” a magnetic anisotropy of structure 15.), which comprise a magnonic crystal device (e.g. magnonic crystal device 10) including:
as per claims 1 and 7, a ferromagnetic layer (Paragraph 79, magnetostrictive layer 17; It is well known in the art that magnetostrictive materials consist of tiny ferromagnets, thus the magnetostrictive layer 17 is necessarily a “ferromagnetic layer”.); and an antiferromagnetic planar periodic structure (Paragraph 65, magnonic crystal device 15 which comprises a periodic structure made of an antiferromagnetic structure) set on the ferromagnetic layer (The device 15 is disposed on a bottom surface of the layer 17.);
as per claims 2, 8, and 15, wherein the antiferromagnetic planar periodic structure comprises: a plurality of antiferromagnetic strip-like structures that extend along a first direction and are periodically arranged along a second direction perpendicular to the first direction (Paragraph 65; The device 15 comprises a periodic structure that includes a six strip-like structures shown in Fig. 1, where the structures extend in a up and down direction and are arranged along a horizontal direction which is perpendicular to the up and down direction.);
as per claims 3, 9, and 16, wherein the antiferromagnetic strip-like structure has a rectangular shape (Fig. 5; As shown, structure 15 has a sawtooth profile which portions thereof are of a rectangular shape.);
as per claim 13, wherein a frequency of a spin wave turned on or turned off by the spin wave switch is within a range of 0.5 GHz to 1 THz (Paragraph 60; As stated, the waveguide 11 is adapted for conducting spin wave signals having frequencies higher than 1 GHz, 10 GHz, or even 60 GHz (i.e. frequencies necessarily “in a range from 0.5 GHz and 1 THz”.); and
as per claim 20, wherein a frequency of a spin wave filtered by the spin wave filter is within a range of 0.5 GHz to 1 THz (Paragraph 13; As stated, the filter filters frequencies higher than 1 GHz, 10 GHz, or even 60 GHz (i.e. frequencies necessarily “in a range from 0.5 GHz and 1 THz”.).
Allowable Subject Matter
Claims 4-6, 10-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claims 6, 12, and 19, Ciubotaru et al. does not disclose the spin Hall effect layer 16 being disposed on one side of the ferromagnetic layer opposite to the antiferromagnetic planar periodic structure.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843